Citation Nr: 0928460	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  08-17 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a lung condition.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1954 to November 
1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO). 


FINDING OF FACT

The Veteran is not currently diagnosed as having a chronic 
lung condition. 


CONCLUSION OF LAW

A lung condition was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic; continuity is 
also required where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In the present case, the Veteran contends that he is entitled 
to service connection for a lung condition.  He alleges that 
his lungs are scarred following an in-service occurrence of 
pneumonia.  A grant of service connection for a lung 
condition is not warranted, however, as there is no medical 
evidence that the Veteran currently suffers from a chronic 
lung disability.  

At the outset, the Board notes that the Veteran's service 
treatment records have not been located and are thus 
unavailable in examining this claim.  The RO has been 
diligent in its attempts to locate the Veteran's records, 
having made multiple attempts to obtain the records from the 
usual government sources and from the Veteran himself.  The 
National Personnel Records Center (NPRC) has indicated that 
the Veteran's service records were most likely destroyed by 
fire.

In appeals where a Veteran's service treatment records are 
unavailable, there is a heightened obligation to assist the 
appellant in the development of the case, a heightened 
obligation to explain findings and conclusions, and a 
heightened duty to consider carefully the benefit of the 
doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 
369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 
215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991)).

The Board also notes that the Veteran had previously filed a 
claim for this same issue in August 1995.  That claim was 
abandoned when the Veteran failed to respond to inquiries 
from the RO regarding his service treatment records.  When 
the Veteran filed the claim at issue here in September 2006, 
the RO vacated that earlier denial in its August 2007 rating 
decision.  The Board will thus approach this appeal as the RO 
has and decide this case on the merits.

The Veteran states that he marched to and from school while a 
student at Keesler AFB in 1955.  He claims that after 
repeated instances of sweating and entering a cold building, 
he came down with pneumonia.  He further claims that this 
pneumonia scarred his lungs and has led to decreased lung 
capacity and frequent chest and respiratory infections.  For 
the purposes of this appeal - and given the heightened duty 
as mandated by Washington - the Board will accept as true the 
Veteran's contention of suffering from pneumonia while in 
service.  

Despite this in-service occurrence, there is no evidence that 
the Veteran is currently suffering from a lung condition.  
The RO obtained the Veteran's VA treatment records.  These 
records cover a period of almost 12 years and detail 
treatment the Veteran received at multiple VA facilities.  
Nowhere in these records is it noted that the Veteran 
complained of a lung condition, and at no time is a lung 
condition listed among the Veteran's active problems.  Though 
the Veteran stated that he was treated at the Bay Pines and 
Tampa VA Medical Centers for scar tissue on his lungs, the 
records obtained from these centers reflect no such 
treatment.  

As the medical evidence does not reflect that the Veteran 
currently has a chronic lung condition, the Board concludes 
that a lung condition was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2006 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
letter also informed the Veteran of the five elements of a 
service connection claim and how he could substantiate each, 
thus satisfying the Dingess requirements.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (holding that the notice 
requirement of the VCAA applies to all five elements of a 
service connection claim).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO attempted to obtain the Veteran's service 
treatment records both from government sources and from the 
Veteran himself, but the NPRC indicated that his records had 
likely been destroyed by fire.  Though the Veteran's service 
treatment records were never obtained, this had no effect on 
his claim; as for the sake of analysis, the Board accepts the 
Veteran's account of having contracted pneumonia while in 
service.  The Veteran was also informed in a January 2007 
letter of the other evidence he could submit in lieu of his 
records to substantiate his claim.  The Board thus finds that 
the VA has met the heightened duty to assist that arises in 
missing service treatment record cases.  See Washington, 19 
Vet. App. at 369-71.

The RO also obtained the Veteran's VA medical records.  
Despite being notified of the ability to do so, the Veteran 
did not inform the RO of any relevant private records, nor 
did he provide a release to allow the RO to obtain them.  The 
Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A VA medical examination is also not required.  The Board may 
order an examination when the record shows that the Veteran 
has a current disability, indicates that this disability may 
be associated with the Veteran's active service, and does not 
contain sufficient evidence for the Board to make a decision 
on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record 
indicates that there may be a nexus between the current 
disability and any service related incident, then the Board 
may order an RO to have a claimant examined.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, the 
Veteran is not suffering from any respiratory disability.  
Without such a current diagnosis, the Board may consider the 
medical records already in the file without requiring a VA 
examination.

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for a lung condition is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


